Appeal. — WHITESIDE produced affidavits, showing that bond and security had been given in the County Court, and also reasons filed; and that by some means these papers had been lost, without the default of the defendant, so that they could not be sent up as part of the record. The clerk, at the foot of the record sent, certified the same thing, and that the appeal was allowed by the County Court.
When bond with reasons have not been taken in the court below, we cannot supply *Page 340 
them, but the motion does not go to that point. We are called upon to prevent an injury that would arise in consequence of the loss of the bond and reasons, and it seems to us that it is proper we should do it. The loss of reasons for appeal is unimportant now. The cause is before us, and therefore the motion must prevail.
See as to loss of records, 2 Haywood, 76, in n.